           Case 2:21-cv-02140-PKH Document 2-1                    Filed 08/25/21 Page 1 of 25 PageID #: 7
Case Summary
JOHN DOES 1-6, ANNA LEE MCNOEL, LALER LISHBROOK, THE WATERS OF FORT SMITH LLC ~ (OD)
Tort - Other
Court: CV-2021-515-F                                                          Agency: Sebastian County Circuit Court (FS)
                                          CaseID: 21-3903
Type: CV                                  Received Date: 7/19/2021
Status: Open                              Status Date: 7/19/2021


Age: 36 days   Active Age: 36 days
Involvements
Primary Involvements
  MCNOEL, ANNA LEE Plaintiff
  LISHBROOK, LALER Plaintiff
  THE WATERS OF FORT SMITH LLC Defendant
  JOHN DOES 1-6 Defendant
Other Involvements
  BAUTISTA, JOSE M - 2540 AttorneyCOUNSEL FOR PLTF
Sebastian County Circuit Court (FS) (CV-2021-515-F)
  LADD, DIANNA HEWITT - dladd2 Judge

Charges
1. OD ~ (OD) Tort - Other Occurred: 7/19/2021
            Civil

Case Status History (1)
    7/19/2021 2:06:00 PM | Open
Filing Cabinet (6)
       Home (6)
           7/19/2021 | Filed Petition PETITION FOR DAMAGES.pdf | Uploaded
                          FILED BY ATTY JOSE BAUTISTA
           7/19/2021 | Issued Summons SUMMONS ISSUED TO THE WATERS OF FORT SMITH LLC & RTA.pdf | Uploaded
                          Added from Document Scanning session.
           7/19/2021 | Filed Affidavit AFFIDAVIT OF UNKNOWN INSURANCE COMPANIES, SELF-INSURANCE FUNDS & POOLED
           LIABILITY FUNDS.pdf | Uploaded
                          FILED BY ATTY JOSE BAUTISTA
           7/19/2021 | Received AOC Cover Sheet_Disposition Sheet COVER SHEET.pdf | Uploaded SEALED
                          Added from Document Scanning session.
           7/19/2021 | Filed Other REQUEST & SERVICE INSTRUCTIONS FORM.pdf | Uploaded
                          FILED BY ATTY JOSE BAUTISTA
           8/5/2021 | Filed Proof of Service PROOF OF SERVICE- THE WATER OF FORT SMITH LLC.pdf | Uploaded
                          Added from Document Scanning session.




                                                                                      EXHIBIT A



                                                           Page 1 of 1                                  8/24/2021 3:39:19 PM
Case 2:21-cv-02140-PKH Document 2-1                      Filed 08/25/21 Page 2 of 25 PageID #: 8




            IN THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS
                                                 VIR                                       REN         I     CT
ANNA MCNOEL, on behalf of                                                                 FTO     a0




                                                 Na”
LALER LISHBROOK,
                                                                                    JEN ECR Be        FEAT




                                                 Nan
     P.O. Box 372                                                                    AY




                                                 Na
     Fort Smith, Arkansas 72902                                                     CNAs dm      St




                                                 Na
                                                 Na
              Plaintiff,




                                                 Na
                                                           Case No.:(Vy    20       | - 505




                                                 Na
V.




                                                 Nae
                                                           Jury Trial Demanded




                                                 Nr
THE WATERS         OF FORT SMITH, LLC,




                                                 Na
       Serve Registered Agent:



                                                 Nae
       CAPITOL CORPORATE

                                                 Na
       SERVICES, INC.
       300 South Spring Street                   Ne
                                                 Nae


       Suite 900
                                                 Nae




       Little Rock, Arkansas 72201
                                                 Nr’
                                                 Nw




And
                                                 Nar’
                                                 Na’




JOHN DOES     1-6,
                                                 Nae’
                                                 wt?’




              Defendants.
                                                 Nar’




                                     PETITION FOR DAMAGES


       COMES NOW           Plaintiff, Anna McNoel, as the natural sister and power of attorney of Laler

Lishbrook (hereafter collectively “Plaintiff”), by and through her counsel of record, and for her

Petition and claims against Defendants, The Waters of Fort Smith, Inc. (“Defendant Waters”) and

John Does 1 — 6 (hereafter collectively “Defendants™), hereby states and alleges as follows:

                      L        INTRODUCTION             & STATEMENT       OF CASE

       This lawsuit is a claim of negligence against Defendant Waters, a nursing home in Fort

Smith, Arkansas,     its insurers and Defendants John Does       1-6. Plaintiff alleges that Defendants


failed to provide adequate care and failed to seek proper medical attention for Laler Lishbrook. As
Case 2:21-cv-02140-PKH Document 2-1                              Filed 08/25/21 Page 3 of 25 PageID #: 9




a result of Defendants’ and their employees’ negligence, Laler Lishbrook sustained several fall

injuries as well as malnourishment.

                                                 IL         PARTIES

         1.        Plaintiff Anna    McNoel       is the natural           sister and    power   of attorney          of Laler

Lishbrook. As the power of attorney, Plaintiff is entitled to bring “claims and litigation” against

Defendant Waters on behalf of Laler Lishbrook, pursuant to the nature and extent of the power-

of-attorney instrument. Courtyard Gardens Health v. Williamson, 2016 Ark. App. 606, 4-5, 509

S.W.3d 685, 688-89 (2016).

         2.        Plaintiff is a resident of Sebastian County, Arkansas.

         3.        At all times relevant to this matter, Laler Lishbrook was a resident of Sebastian

County, Arkansas.

         4.        Defendant Waters is a limited liability corporation organized under the laws of the

State of Arkansas, authorized to do business in the State of Arkansas, and operates The Waters of

Fort   Smith,    which    is a skilled nursing        facility   located     at   5301 Wheeler    Avenue,      Fort     Smith,

Arkansas, Sebastian County, 72901.

         5.        Defendants John Doe Insurance Company / Self-Insurance Fund / Pooled Liability

Fund 1, John Doe Insurance Company / Self-Insurance Fund / Pooled Liability Fund 2, John Doe

Insurance       Company    / Self-Insurance      Fund      / Pooled        Liability    Fund   3, John   Doe     Insurance

Company / Self-Insurance Fund / Pooled Liability Fund 4, John Doe Insurance Company / Self-

Insurance Fund / Pooled Liability Fund 5, John Doe Insurance Company / Self-Insurance Fund /

Pooled Liability Fund 6 are entities whose identities are unknown at this time. To the extent that

one or more of these entities are responsible, legally, or factually, for the acts and omissions named

herein, for the harm caused thereby, or to the extent they insured any of the tortfeasors liable for
Case 2:21-cv-02140-PKH Document 2-1                  Filed 08/25/21 Page 4 of 25 PageID #: 10




Plaintiff’s injuries and damages set forth in this cause, thereby exposing themselves to direct action

under Ark. Code Ann. 23-79-210, they are considered tortfeasors and/or Defendants for purposes

of the present action. The identity of said tortfeasors and insurance companies / self-insurance

funds / pooled liability funds are unknown.       Plaintiff anticipates the identity of said unknown

insurance companies / self-insurance funds / pooled liability funds will be determined in discovery.

Plaintiff has attached an Affidavit hereto as Exhibit A, pursuant to Ark. Code Ann. 16-56-125.

       6.      John   Does   1-6,   upon   information   and   belief,   may   have   committed   medical

malpractice and/or were negligent in providing medical care to Plaintiff, while she was under the

care of Defendants, or are individuals, corporations, limited liability companies or other entities

that may have had the right to control the operations of Defendants. Pursuant to Ark. Code Ann. §

16-56-125 and subject to the Act of 649 of 2003, “the Civil Justice Reform Act of 2003,” Plaintiff

has attached as Exhibit “1” and incorporated by reference herein a John Doe Tortfeasor Affidavit

to toll the statute of limitations for the claims alleged herein against John Does 1 —- 6.

       7.      If Defendant Waters claims immunity against any cause of action alleged herein,

Plaintiff possesses the same direct causes of action against Insurance Defendants pursuant to Ark.

Code Ann. 23-79-210.

       8.      Whenever it is alleged that Defendant Waters did any act or thing, or failed to do

any act or thing, it is meant that the officers, agents, or employees of the designated companies

respectively performed, participated in, or failed to perform such acts or things while in the scope

and course of their employment and/or agency relationship with said Defendant Waters.

                             III.     JURISDICTION AND VENUE

       9.      Jurisdiction and venue are proper in this Court because Defendant Waters maintains

offices for the usual conduct of their respective business in Sebastian County, Arkansas.               In
Case 2:21-cv-02140-PKH Document 2-1                           Filed 08/25/21 Page 5 of 25 PageID #: 11




addition, each of the tortious acts alleged herein occurred in Sebastian County, Arkansas, and the

amount in controversy           is in excess of Seventy-Five         Thousand     Dollars ($75,000.00).     Finally,

Plaintiff was a resident of Arkansas at the time of the negligent acts.

               IV.        GENERAL         ALLEGATIONS            COMMON         TO ALL COUNTS

        10.          Plaintiff incorporates and alleges all statements found within paragraphs 1 through

9 of this Petition above as though fully set forth herein.

        11.          At all relevant times, Defendant Waters received money               and profited from the

operation of their respective facilities, and controlled, had the right to control, and/or had the duty

to control the safety, clinical, and financial aspects of Defendant Waters.

        12.          Further, Defendant      Waters exercised consistent oversight over their respective

facilities by receiving, monitoring, and acting upon their daily, weekly, and monthly reports of

operations.

        13.          Atall relevant times Defendant Waters, acting by and through its owners, operators,

mangers,      employees,        agents,    and/or     representatives,   owned,     operated,   and/or    provided

management services to Defendant Waters, and were in business to provide for the care and

treatment of persons in need of nursing home and skilled care pursuant to Arkansas Code of State

Regulations concerning long term care facilities.

        14.          The negligent acts and omissions alleged herein were committed by the employees,

agents and/or servants of Defendant Waters while acting within the scope and course of their

employment for Defendant Waters.

        15.          In 2015,    Laler    Lishbrook    was   admitted    to Defendant    Waters,   and    thereafter

received skilled nursing care from the agents, servants, and employees of Defendant Waters.
Case 2:21-cv-02140-PKH Document 2-1                   Filed 08/25/21 Page 6 of 25 PageID #: 12




        16.      Prior to her admittance to Defendant Waters, Plaintiff had been diagnosed with a

seizure disorder, cognitive deficits, and a history of falls.

        17.      As aresult of her age and her frail, defenseless, and dependent condition, Plaintiff

relied upon Defendant Waters to provide for her safety, care, and treatment.

        18.      In 2018 and 2019, while in Defendant Waters’          care, Plaintiff sustained several

injuries due to falls.

        19.      Plaintiffs fall injuries included a fractured clavicle, headache, left post scalp lesion,

laceration, hematoma, and boxer’s fracture of her left hand, sustained due to Defendants’           failure

to properly supervise, assist, and care for Plaintiff.

        20.      Prior to December 27, 2019, Defendant knew or should have known that Plaintiff

was a fall risk, and therefore, needed additional care to prevent her from falling.

        21.      On or about December 27, 2019, Plaintiff sustained injuries to her right hip during

a fall out of bed from a height of approximately three (3) to five (5) feet and was transported on a

backboard from Defendant Waters to Baptist Health Fort Smith via EMS personnel.

        22.      Baptist Health Fort Smith diagnosed Plaintiff with severe pain, swelling, tenderness

and edema, as well as a displaced closed fracture of her right femur, left sacral ala fracture, and a

nondisplaced proximal right fibular fracture because of her fall, requiring hospital admittance,

orthopedic evaluation, and eventual surgery.

        23.      To repair the right femoral shaft fracture, Dr. John Harp of Baptist Hospital Fort

Smith performed an intramedullary rod fixation to Plaintiff's right femur shaft fracture on or

around December 27, 2019, implanting a Stryker T2 Retrograde Nail (300 mm length), three (3)

distal interlock screws, and two (2) proximal sagittal plane interlock screws.
Case 2:21-cv-02140-PKH Document 2-1                 Filed 08/25/21 Page 7 of 25 PageID #: 13




        24.     On or about February 22, 2020, Plaintiff sustained additional injuries while in

Defendants’ care after falling out of bed and hitting her head.

        25.     Again,   Plaintiff was transported to Baptist Health Fort Smith, where        she was

diagnosed with a hematoma         in the left supraorbital region of her head, as well as perceived

tenderness to palpation in her neck, and a closed fracture of the spinous process of Plaintiff's

cervical vertebra.

                                     Vv.      CAUSES OF ACTION

                              Count I — Negligence of Defendant Waters

        26.     Plaintiff incorporates to Count I, by reference herein, the allegations and statements

previously set forth in paragraphs 1 through 25 of this Petition.

        27.     The agents, servants, and employees of Defendant Waters had a duty to possess and

use that degree of skill and learning ordinarily used in the same or similar circumstances by

members of their profession in the care and treatment of Plaintiff.

        28.     Prior to December 27, 2019, Defendant Waters knew or should have known that

Plaintiff was a fall risk, and therefore, had a duty to provide additional care and supervision to

prevent her from falling.

        29.     During their care and treatment of Plaintiff on December 27, 2019, and February

22, 2020, the agents, servants, and employees of Defendant Waters breached their duty and failed

to act within the proper standard of care through the following acts:

                a.   Failing to timely, consistently, and adequately assess, monitor, and document

                     Plaintiff’s fall risk;
Case 2:21-cv-02140-PKH Document 2-1             Filed 08/25/21 Page 8 of 25 PageID #: 14




              Failing to hire and retain sufficient and competent         staff including     agents,

              servants,   employees,   and/or   representatives   to adequately    care   for all the

              residents, including Plaintiff;

              Failing to properly train, supervise, and/or provide adequate oversight of its

              agents, servants, employees,      and/or representatives who    were charged with

              preventing Plaintiff from incurring fall injuries or malnutrition;

              Failing to implement industry safeguards to prevent Plaintiff from sustaining

              falls, fall injuries and malnutrition;

              Failing to provide adequate staffing to assist Plaintiff in the prevention of falls

              and/or malnutrition;

              Failing to implement and follow a proper Plan of Care for Plaintiff;

              Failing to follow Defendants’ policies and procedures, including but not limited

              to those policies related to fall prevention, malnutrition, and medical chart

              documentation;

              Failing to provide staff in sufficient numbers and qualifications to provide care

              and related services to Plaintiff, and enable Plaintiff to maintain the highest

              practicable level of physical, mental, and psychological well-being;

              Failing to provide staff in sufficient numbers and qualifications to provide care

              and related services to Plaintiff to prevent Plaintiff from sustaining fall injuries

              or becoming malnourished; and

              In further particulars presently unknown to Plaintiff, but which are believed will

              be discovered upon proper discovery within the litigation.
Case 2:21-cv-02140-PKH Document 2-1                  Filed 08/25/21 Page 9 of 25 PageID #: 15




       30.     As a direct and proximate result of Defendant Waters’ negligence and breach of

their duty as stated above, Plaintiff sustained injuries as stated above to her right leg and spine,

suffered severe pain, anxiety, and mental distress. Additionally, Plaintiff was required to undergo

medical treatment due to injuries sustained while in Defendant Waters’ facility and incurred

expenses for her medical care.

               VI.     DEMAND       FOR JURY TRIAL AND RESERVATIONS

       31.     Plaintiff requests a jury trial on all issues herein;

       32.     Plaintiff reserves her right to amend her Petition; and

       33.     Plaintiff reserves the right to file additional and supplemental pleadings after further

investigation and discovery.

                                 VII.     PRAYER FOR RELIEF

       WHEREFORE,        Plaintiff, as power of attorney of Laler Lishbrook, prays for judgment

against Defendant Waters for all COUNTS as follows:

       34.     For damages in an amount adequate to compensate Plaintiff for the injuries and

damages sustained and exceeding Seventy-Five Thousand Dollars ($75,000.00), including pain

and suffering for personal injuries, cost of medical treatment and cost of future treatment.

       35.     For the costs of litigating this case; and

       36.     For all other and further relief to which Plaintiff is entitled by Arkansas law.
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 10 of 25 PageID #: 16




                                               Respectfully submitted,

                                               BAUTISTA LEROY LLC

                                               /s/ Jose M. Bautista
                                               Jose M. Bautista, Esq. ~~ #2009-005
                                               Andrew S. LeRoy, Esq. App. Pending
                                               3770 Broadway Blvd. Second Floor
                                               Kansas City, Missouri 64111
                                               P: (816) 221-0382
                                               F: (800) 816-7060
                                               E: jose(@bautistaleroy.com
                                               E: andrew(@bautistaleroy.com
                                               ATTORNEYS FOR PLAINTIFF
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 11 of 25 PageID #: 17
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 12 of 25 PageID #: 18
    Case 2:21-cv-02140-PKH Document 2-1                      Filed 08/25/21 Page 13 of 25 PageID #: 19




                   IN THE CIRCUIT COURT OF SEBAS                           © -7.00
                                                 TIAN COUNTY, ARKANSAS FT. whe
                                             “VIL                                 Lo                                  i



       ANNA MCNOEL, on behalfof                                                                    RR                     E
       LALER LISHBROOK,                                                                          wb           BE     ED
                                                                                                 a




                                                       SN
              P.O. Box 372




                                                       Nd
              Fort Smith, Arkansas 72902




                                                       Nd
                                                       a
                     Plaintiff,




                                                       SN
                                                                 Casc No:       \ RO             - 5




                                                       Nd
                                                                                                        ®)
       Vv.




                                                       Nd
                                                                 Jury Trial Demanded




                                                       Nd
       THE WATERS OF FORT SMITH, LLC,



                                                       Na
              Serve Registered Agent:


                                                       Nd
              CAPITOL CORPORATE

                                                       Nd
              SERVICES, INC.
              300 South Spring Street                  Nd
                                                       Na

              Suite 900
                                                       Na




              Little Rock, Arkansas 72201
                                                       Nd
                                                       Ne




       And
                                                        Sa
                                                        Ne




       JOHN DOES 1-6,
                                                        Ne
                                                        Nf




                     Defendants.
                                                        Nf




                      AFFIDAVIT OF UNKNOWN INSURANCE COMPANIES,
                    SELF-INSURANCE FUNDS AND POOLED LIABILITY FUNDS

              I, Jose M. Bautista, first being duly sworn under oath, pursuant to ark. Code Ann. § 16-56-

       125, for this John/Jane Doc Affidavit, subject to the jurisdiction and penalties of perjury of this

       Court, depose and state of personal knowledge as follows:

              1.     I am Jose M. Bautista, counsel for Plaintiffin the above-styled case.

              2.     [ am licensed to practice law in the State of Arkansas, State of Missouri, and State

       of Illinois. My Arkansas Bar Association number is 2009-005.
|
              3.     The     underlying   action   alleges   various   causes   of action   by   Plaintiff against

       Defendants, arising out of the injuries sustained by Laler [.ishbrook, and violations of the Long-

       Term Care Facilities and Services Act, Ark. Code Ann. § 20-10-1209.
Case 2:21-cv-02140-PKH Document 2-1                           Filed 08/25/21 Page 14 of 25 PageID #: 20




                                                                                    mentioned above,
          4,       As a result of Plaintiff’s sustained injuries and the violations

                                                                                  bly known and who can
   Plaintiff filed a Complaint against all tortfeasors and their insurers reasona

   be identified upon currently available information.
                                                                               to identify with due
          5.       As of the date of filing this Complaint, I have been unable

                                                                         insurance companics, self-
   diligence, based upon the available facts and information, additional
                                                                             has a good-faith belicf that
   insurance funds, and pooled liability funds for said tortfeasors. Counsel
                                                                    of facts and     information,    not yet known   or
   the discovery   process   and   further identification

                                                                              nal insurance entitics, self-
   discoverable by public information, will yield the identity of the additio
                                                                         against them can be had
   insurance funds, and pooled liability funds such that a direct action

   pursuant to Ark. Code ann. 23-79-210.
                                                                                                ions against
          6.       In order to protect Plaintiff's interest, it is necessary to include allegat
                                                                            liability funds in this
   additional unknown insurance companies, self-insurance funds, and pooled

   Complaint pleading.

          7.       [ have included and identified the unknown                   insurance companies, self-insurance

   funds, and pooled liability funds in this complaint as “JOHN DOES                         1-6,” and will supplement

   with the correct information when it becomes available.

          Further Affiant Sayeth Not.

           Exccuted this     _\A ~ day of     YY          \             2021,                 J
                                              ~      ‘,                                      —.     <<
                                                                                         =


                                                                                Jose M. Bautista, Esq.
                                                               ~~
                                                                    +
Case 2:21-cv-02140-PKH Document 2-1              Filed 08/25/21 Page 15 of 25 PageID #: 21




                                    ACKNOWLEDGMENT

   County of Jackson                         )
                                             )      SS
   State of Missouri                         )

                                                                              duty        2021.
          Subscribed, sworn to and acknowledged before me this 1$thday of




                                                           Notary Public




   My Commission Expires: __ {0 = 30 ~ 02.4


                                                              CARY   L BAUMANN
                                                     |     Notary Public. Notary Seal
                                                                State of Missouri
                                                                Jackson County
                                                            Commission # 200222
                                                     ™    Commission Expires 10-20-2024
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 16 of 25 PageID #: 22




                                               Respectfully submitted,

                                               BAUTISTA LEROY LLC

                                              /s/ Jose M. Bautista
                                              Jose M. Bautista, Esq.     ~~ #2009-005
                                               Andrew S. LeRoy, Esq. App. Pending
                                               3770 Broadway Blvd. Second Floor
                                               Kansas City, Missouri 64111
                                               P: (816) 221-0382
                                               F: (800) 816-7060
                                               E: jose(@bautistaleroy.com
                                               E: andrew@bautistaleroy.com

                                               ATTORNEYS       FOR PLAINTIFF
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 17 of 25 PageID #: 23
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 18 of 25 PageID #: 24
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 19 of 25 PageID #: 25
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 20 of 25 PageID #: 26
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 21 of 25 PageID #: 27
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 22 of 25 PageID #: 28
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 23 of 25 PageID #: 29
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 24 of 25 PageID #: 30
Case 2:21-cv-02140-PKH Document 2-1   Filed 08/25/21 Page 25 of 25 PageID #: 31
